Citation Nr: 0007947	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  97-28 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether the veteran's grandchildren, [redacted] and [redacted], 
may be recognized as the veteran's adopted children for 
Department of Veterans Affairs (VA) purposes.


REPRESENTATION

Appellant represented by:  The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and sister


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran served with the United States Armed Forces in the 
Far East from November 17, 1941 to August 1942, and from 
August 1945 to November 16, 1945; he was a prisoner-of-war of 
the Japanese Government from April 1942 to August 1942.  

This matter arises from an August 1996 decision rendered by 
the VA Regional Office (RO) in Manila, Philippines, which 
denied the benefit sought on appeal.  Following compliance 
with the procedural requirements set forth in 38 U.S.C.A. 
§ 7105 (West 1991), the case was forwarded to the Board of 
Veterans' Appeals (Board) for appellate consideration.  

During the pendency of this appeal, the veteran requested a 
personal hearing before a traveling member of the Board.  
Such a hearing was conducted on June 21, 1999; a transcript 
of that proceeding is of record.  At the personal hearing, 
the veteran submitted additional evidence, and waived its 
review by the RO.  See 38 C.F.R. § 20.1304(c) (1999).  The 
appellant's written waiver and the evidence submitted also 
have been made a part of the appellate record.  


FINDINGS OF FACT

1.  The veteran has a combined rating of 40 percent for his 
service-connected disabilities.  

2.  [redacted] and [redacted] are the grandchildren of the 
veteran.  

3.  Pursuant to the Child and Youth Welfare Code of the 
Philippines, the veteran adopted [redacted] and [redacted] on 
January 29, 1996.

4.  The natural parents of [redacted] and [redacted] have 
maintained their parental authority over the children and 
contributed to their support financially subsequent to the 
adoption of the children by the veteran.  


CONCLUSION OF LAW

[redacted] and [redacted] may not be recognized as the veteran's 
adopted children for VA purposes.  38 U.S.C.A. § 101(4), 
1115, 5107 (West 1991); 38 C.F.R. § 3.57(e) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected disabilities 
meet the threshold requirements for an additional allowance 
for his dependents, that he legally adopted his 
grandchildren, [redacted] and [redacted], and that he should be 
paid a dependency allowance by VA accordingly.  In this 
regard, a child adopted under foreign law must:  (1) be less 
than 18 years of age at the time of the adoption; (2) be 
receiving one-half or more of his or her support from the 
veteran; (3) not be in the custody of a natural parent 
(unless the natural parent is the veteran's spouse); and (4) 
must be residing with the veteran.  

The record indicates that the veteran adopted [redacted] and 
[redacted] pursuant to the Child and Youth Welfare Code of the 
Philippines on January 29, 1996.  This was based upon a 
finding that the veteran had custody of the children and was 
providing their financial support.  However, subsequent 
developed evidence belies the foregoing.  In July 1996, a VA 
field examiner interviewed the veteran.  The veteran 
indicated that [redacted] and [redacted] had lived with him since 
their birth.  He stated that his daughter was the natural 
mother of the children, and that [redacted] was the 
natural father.  The veteran indicated that both the natural 
father and natural mother were contributing to the support of 
the children.  

The VA field examiner also interviewed the children.  
[redacted] admitted that their natural father contributed 
100 pesos weekly to their support, and that they saw their 
natural father almost daily.  In addition, they indicated 
that they referred to their natural mother and natural father 
as mama and papa, respectively.  Moreover, the children 
continued to maintain their family name of [redacted], and 
school records showed that their natural parents were listed 
as their guardians.  The field examiner also observed that 
the veteran's poor health made it virtually impossible for 
him to attend to parental duties, and that, instead, the 
natural father of the children assumed these 
responsibilities.  

The veteran testified at personal hearings in January 1998 
and June 1999.  Generally, he tended to minimize the level of 
interaction between the children and their natural parents, 
while stressing his personal involvement with the children.  
However, his sister testified that many family members helped 
with the children's upbringing, including helping with their 
support.  

The foregoing indicates that the veteran's relationship to 
[redacted] and [redacted] does not meet the requirements of 
38 C.F.R. § 3.57(e), notwithstanding the January 1996 
adoption decree.  Although the children are residing with the 
veteran, he has not demonstrated that he exercises parental 
control over them.  Moreover, he has not established that he 
contributes one-half or more of their financial support.  In 
view of the foregoing, the Board finds no reasonable basis 
upon which to predicate a grant of the benefit sought.  This 
is so regardless of the veteran's entitlement to disability 
compensation benefits at the combined 40 percent rate.  

By this decision, the Board does not imply that the veteran 
is less than a devoted grandfather or that he has been less 
than conscientious in carrying out his grandfatherly duties.  
However, these factors do not rise to the level of care and 
financial responsibility contemplated for VA purposes by the 
provisions of 38 C.F.R. § 3.57(e).



ORDER

Recognition of the veteran's grandchildren, [redacted] and 
[redacted], as his dependents for disability compensation 
purposes is denied.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals




 

